MEMORANDUM **
James H. Bohol appeals from the district court’s order finding probable cause to detain him pending a hearing regarding revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Bohol contends that the district court erred in determining that he is a flight risk. We conclude that the district court did not clearly err in finding that Bohol had not met his burden of establishing by clear and convincing evidence that he is not a flight risk. See United States v. Loya, 23 F.3d 1529, 1530 (9th Cir.1994).
Bohol’s contention that his detention violates the Eighth Amendment lacks merit. See United States v. Winsor, 785 F.2d 755, 756 (9th Cir.1986); see also Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir.2001).
We decline to consider Bohol’s remaining arguments, which he raises for the first time in his reply brief. See Eberle v. Anaheim, 901 F.2d 814, 818 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.